DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second pressure guiding passage” (claim 4) must be shown or the feature(s) canceled from the claim(s). There is no reference number in the specification or drawings describing this claimed feature (unlike the previously claimed features).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (JP 2014-102108 A), hereinafter referred to as Tanaka, in view of Anderson (US Pat. # 4407296).

The ordinary artisan would have been motivated to modify Tanaka’s invention for at least the purpose of ensuring the fluid under measurement is finely guided to the diaphragm which results in more accurate pressure measurements and reduced fluctuations of pressure differentials. 
Regarding claim 2, Tanaka teaches, “wherein the sensor chip is joined to the body with an adhesive layer interposed therebetween; and2Docket No. 513402US Preliminary Amendmentthe adhesive layer is a layer of an adhesive having a Young's modulus lower than a Young's modulus of a material forming the sensor diaphragm (adhesive layers 4–1, 4–2 have a Young’s   
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art does not teach or suggest the claimed, “wherein the narrow tube is joined, at a first end thereof located in the first pressure guiding hole in the first retaining member, to an inner wall surface of the first pressure guiding hole with an adhesive having a Young's modulus higher than a Young's modulus of an adhesive layer between the sensor chip and the body; and is joined, at a second end thereof passing through the pressure guiding passage in the body, to an inlet of the pressure guiding passage in the body by welding or with an adhesive having the same Young's modulus as the first end.”  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach similar pressure sensors related to the claimed application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726.  The examiner can normally be reached on M-F, 8:30am-6pm, EST w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN D WALSH/Primary Examiner, Art Unit 2852